Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Objection to specification set in last office action has been withdrawn in response to specification submitted on 9/23/2021.
Rejection of claims 9-11 under 32 USC 112(b) set in last office action has been withdrawn in response to amended claims submitted on 9/3/2021. 
Amended claims submitted on 9/3/2021 overcame 112(b) rejection set in last office action, however amended claims necessitate new 112(b) rejection. Therefore rejection of claims 1, 3, 4, 6, 7 and 8 is maintained (see 112(b) rejection).

Response to Arguments
	Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.

Applicant stated: “Chen ... does not teach or suggest the above-identified features of claim 1 related to capturing acquiring sequential images including an overlapped area to determine a location of a robot”. Applicant further stated “CHEN et al. does not teach or suggest evaluating an acceleration value, and that when acceleration value of the body moving in the one direction is greater than or equal to a preset threshold value, the lens is configured to slidably move in a direction opposite to the one direction” and emphasized that Sato, Cho, Takao and Marutani do not cure the identified deficiencies.

Examiner respectfully disagrees:
Chen teaches taking sequential images including an overlapped area ([0048], disclosing person 416 is tracked, thus as vehicle moves forward, the camera system is rotated backward because the person 416 is moving backward with respect to vehicle. As the person is tracked, sequential images are taken from the camera system. And as the person is in field of view of the camera, the area where the person is within the images is overlapped).

Chen also teaches recognizing position of robot through images taken ([0028], disclosing autonomous vehicle 100 can include a myriad of sensors (e.g., LiDARs, radars, cameras, etc.) to detect, identify, and track objects in an environment. Such objects may include pedestrians, road signs, traffic lights, for example. The autonomous vehicle 100 can also include a myriad of actuators to help the autonomous vehicle 100 navigate around the environment in response to the objects. To navigate around the detected objects from the images taken by camera, the vehicle has to know its relative location).

Although Chen teaches of using cameras to navigate around the environment, and navigating around the environment through use of cameras necessitates robot to recognize its position from collected images, Chen does not explicitly teach that position of robot is recognized through images.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to utilize data from images to determine self position of the body as an additional means for navigating around the environment (see Marutani [0028]).

Therefore Chen modified through Marutani teaches capturing acquiring sequential images including an overlapped area to determine a location of a robot.

Examiner acknowledges that Chen does not teach or suggest evaluating an acceleration value, and that when acceleration value of the body moving in the one direction is greater than or equal to a preset threshold value, the lens is configured to slidably move in a direction opposite to the one direction

Cho teaches of controlling vision device in direction opposite to movement direction of body, and observing acceleration value ([0034], disclosing control unit 30 may move and/or rotate the vision device 2 in a direction opposite to the movement direction and/or the rotation direction of the body. [0032], disclosing vision device 2 may include a driver 21 connected to the body 1 and a camera 22 connected to the driver 21. Therefore lens of camera is moved. [0046], 

As a change in speed requires a more aggressive motion from camera to track an object. It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Chen to move camera lens in direction opposite to the motion direction of body and measure acceleration of body as taught by Cho to compensate an influence caused by motion of the body (see Cho [0005]).

Sato teaches observing an acceleration threshold value to move camera lens (column 10 lines 3-5, disclosing correction of camera shaking. Figure 19, disclosing when acceleration of camera is above a threshold value, correction is applied in step S15. Figure 11 and column 8 lines 9-32, disclosing correction lens 122 is moved according to detected acceleration).

As any change in direction and speed It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to compensate body motion based on acceleration threshold as taught by Sato to mitigate continuous compensation for accelerations of small magnitude that do not impact camera performance. Thereby optimizing efficiency of camera.

Therefore Chen modified through Cho and Sato teaches evaluating an acceleration value, and that when acceleration value of the body moving in the one direction is greater than or equal to a preset threshold value, the lens is configured to slidably move in a direction opposite to the one direction.

Therefore rejection of claims 1, 9, 12 and their respective claims is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 7 and 8 are rejected under 35 U.S.C. 112(b). 
Is it unclear what “wherein a first image acquired cameras” in claim 1 line 10 means.
Claims 3, 4, 6 and 7 are rejected as being dependent on rejected claim 1.

It is unclear what “an image acquired the lens” in claim 8 means. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 9-12, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 20190369241) in view of Sato (US Patent No. 6992700), Cho (US Publication No. 20120212623) and Marutani (US Publication No.  20190227566).

For claim 1, Chen teaches: A robot ([0001], disclosing an autonomous vehicle, i.e. robot), comprising: 
a body configured to move in one direction of a forward direction or a rearward direction ([0048], disclosing vehicle driving in forward direction. [0027], disclosing vehicle can drive in reverse direction);

one or more cameras disposed on the body ([0029] and figure 1, disclosing a tracking camera system 108) wherein each of the one or more cameras includes a lens that slidably moves ([0011], disclosing a tracking camera system that rotates, therefore lens of the camera slidably moves); 


a processor configured to slidably move the lens based on the movement of the body ([0050], disclosing method may be implemented in various computing systems or devices including one or more processors. [0011], disclosing tracking camera system rotated to account for vehicle direction and speed, therefore the sliding movement of lens of camera is controlled based on movement information of the body; see also [0025], [0045]) and recognize a position of the robot based on images sequentially acquired from the lens ([0028], disclosing autonomous vehicle 100 can include a myriad of sensors (e.g., LiDARs, radars, cameras, etc.) to detect, identify, and track objects in an environment. Such objects may include pedestrians, road signs, traffic lights, for example. The autonomous vehicle 100 can also include a myriad of actuators to help the autonomous vehicle 100 navigate around the environment in response to the objects. To navigate around the detected objects from the images taken by camera, the vehicle has to know its position within the environment). 

Wherein the lens is initially located in a first position that is a preset initial position ([0032], disclosing range of motion of platform 202 from arbitrary 0 degrees position. Arbitrary 0 degrees position is preset initial position. [0031] and figure 2A, disclosing camera 204 is mounted on platform 202)


Wherein a first image acquired cameras with the lens at the first position and a second image acquired with the lens at the second position have an overlapped area (as explained above, camera system tracks person 416, as it rotates it takes images of person 416 and with every time camera is rotated its field of view is changed slightly. [0025], disclosing position of the tracking camera system can be adjusted, based on the vehicle operation data, such that the object remains in view of the tracking camera system while the autonomous vehicle is in motion. The tracking camera system captures image data corresponding to the object. Therefore an image acquired at first position and image acquired at second position will have overlapped area. Furthermore as the person is tracked, sequential images are taken from the camera system. And as the person is in field of view of the camera, the area where the person is within the images is overlapped).

wherein the processor is configured to recognize the position of the robot based on the overlapping area (as explained above, camera system tracks person 416, as it rotates it takes images of person 416 and with every time camera is rotated its field of view is changed slightly. [0025], disclosing position of the tracking camera system can be adjusted, based on the vehicle operation data, such that the object remains in view of the tracking camera system while the autonomous vehicle is in motion. The tracking camera system captures image data corresponding to the object. Therefore an image acquired at first position and image acquired at 

Although Chen teaches of controlling movement of camera based on motion of body comprising speed and direction, and a change in speed and direction represents acceleration, Chen however does not specifically disclose rotation of camera to be based on acceleration rather than speed.

Therefore Chen does not disclose:   a processor configured to slidably move the lens based on the “acceleration value of the body”, and
when the “acceleration value of the body is greater than or equal to a preset threshold value”, the lens slidably move from the first position to a second position, and

Cho teaches controlling vision device in a direction opposite to the movement direction of body ([0005], disclosing control unit which calculates motion information of the body using the motion command and drives the vision device so as to compensate an influence caused by the motion of the body. [0034], disclosing control unit 30 may move and/or rotate the vision device 
It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Chen to move camera lens in direction opposite to the motion direction of body and measure acceleration of body as taught by Cho to compensate an influence caused by motion of the body (see Cho [0005]).

Sato teaches observing an acceleration threshold value to move camera lens (column 10 lines 3-5, disclosing correction of camera shaking. Figure 19, disclosing when acceleration of camera is above a threshold value, correction is applied in step S15. Figure 11 and column 8 lines 9-32, disclosing correction lens 122 is moved according to detected acceleration).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to compensate body motion based on acceleration threshold as taught by Sato to mitigate continuous compensation for accelerations of small magnitude that do not impact camera performance. Thereby optimizing efficiency of camera.

Although Chen teaches of using cameras to navigate around the environment, and navigating around the environment through use of cameras necessitates robot to recognize its position 

Therefore, in the alternative Marutani teaches: a method of acquiring an image for recognizing positions of a robot ([0040], disclosing self-position estimation using SLAM by extracting feature points from image data captured by cameras)
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to utilize data from images to determine self position of the body as an additional means for navigating around the environment (see Marutani [0028]).

Chen also does not explicitly disclose the tracking camera is disposed on sides of the body. It is disposed on top-center of the body as shown in figure 1. However, Chen does disclose general purpose camera’s on the lateral sides of the vehicle (item 106).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Chen to dispose the camera on side of body as rearrangement of part to address aesthetic requirement of the body (see MPEP 2144.04 Rearrangement of Parts). In the alternative, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Chen such that the general purpose cameras were replaced with a tracking camera. Such a modification would provide additional means to track an object as well as provide the ability to track additional objects thereby improving the situational awareness of the vehicle. 

For claim 3, Chen modified through Sato, Cho and Marutani teaches: The robot of claim 1, 

Modified Chen further teaches: wherein acceleration value of the body is proportional to distance value of sliding movement of the lens (As explained in claim 1, modified Chen will compensate acceleration of body by moving camera lens, compensation will only be fully effective when movement distance of camera lens is proportional to acceleration value).

For claim 6, Chen modified through Sato, Cho and Marutani teaches: The robot of claim 1, 

Modified Chen further teaches: wherein after a sliding movement of the lens, information value concerning movement of the body is included in a preset section of normal states, the lens is configured to return to the initial position ([0032], disclosing range of motion of platform 202 from arbitrary 0 degrees position. Arbitrary 0 degrees position is preset initial position. [0031] and figure 2A, disclosing camera 204 is mounted on platform 202. As explained in claim 1, modified Chen moves the lens when body acceleration exceeds a threshold, therefore when acceleration returns to a value below threshold, the lens will return to its initial position i.e. default position: See also claim 1 for modification of moving lens based on a threshold criteria)

For claim 9, Chen teaches: A robot ([0001], disclosing an autonomous vehicle, i.e. robot), comprising: 



one or more rotational cameras stacked on an upper surface of the body wherein each of the one or more rotational cameras includes a rotational lens ([0029] and figure 1, disclosing a tracking camera system 108 on upper surface of the body. [0011], disclosing camera system can continuously rotate. As the camera rotates, its lens also rotates); 

an inertial measurement unit (IMU) sensor configured to measure an acceleration value concerning of the body ([0010], disclosing vehicle operation data comprises at least a speed and a direction of the autonomous vehicle. Therefore the vehicle has a sensor configured to measure information concerning movement of vehicle), 

a processor configured to rotate the lens based on the movement of the body ([0050], disclosing method may be implemented in various computing systems or devices including one or more processors. [0011], disclosing tracking camera system rotated to account for vehicle direction and speed, therefore the sliding movement of lens of camera is controlled based on movement information of the body; see also [0025], [0045]) and recognize a position of the robot based on images sequentially acquired from the lens ([0028], disclosing autonomous vehicle 100 can include a myriad of sensors (e.g., LiDARs, radars, cameras, etc.) to detect, identify, and track objects in an environment. Such objects may include pedestrians, road signs, traffic lights, for example. The autonomous vehicle 100 can also include a myriad of actuators to help the autonomous vehicle 100 navigate around the environment in response to the objects. To 

Wherein the lens is initially located in a first position that is a preset initial position ([0032], disclosing range of motion of platform 202 from arbitrary 0 degrees position. Arbitrary 0 degrees position is preset initial position. [0031] and figure 2A, disclosing camera 204 is mounted on platform 202)

Wherein the first position is positioned further in the one direction than the second position (0048], disclosing person 416 is tracked, thus as vehicle moves forward, the camera system is rotated backward because the person 416 is moving backward with respect to vehicle. Therefore the first position is further in forward direction compared to second position)

Wherein a first image acquired cameras with the lens at the first position and a second image acquired with the lens at the second position have an overlapped area (as explained above, camera system tracks person 416, as it rotates it takes images of person 416 and with every time camera is rotated its field of view is changed slightly. [0025], disclosing position of the tracking camera system can be adjusted, based on the vehicle operation data, such that the object remains in view of the tracking camera system while the autonomous vehicle is in motion. The tracking camera system captures image data corresponding to the object. Therefore an image acquired at first position and image acquired at second position will have overlapped area. Furthermore as the person is tracked, sequential images are taken from the camera system. And as the person is in field of view of the camera, the area where the person is within the images is overlapped).


Although Chen teaches of controlling movement of camera based on motion of body comprising speed and direction, and a change in speed and direction represents acceleration, Chen however does not specifically disclose rotation of camera to be based on acceleration rather than speed.

Therefore Chen does not disclose:   a processor configured to slidably move the lens based on the “acceleration value of the body”, and
acceleration value of the body is greater than or equal to a preset threshold value”, the lens rotate from the first position to a second position, and

Cho teaches controlling vision device in a direction opposite to the movement direction of body ([0005], disclosing control unit which calculates motion information of the body using the motion command and drives the vision device so as to compensate an influence caused by the motion of the body. [0034], disclosing control unit 30 may move and/or rotate the vision device 2 in a direction opposite to the movement direction and/or the rotation direction of the body. [0032], disclosing vision device 2 may include a driver 21 connected to the body 1 and a camera 22 connected to the driver 21. Therefore lens of camera is moved. [0046], disclosing inertial sensor may include one or more acceleration sensors detecting accelerations in different axial directions).

It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Chen to move camera lens in direction opposite to the motion direction of body and measure acceleration of body as taught by Cho to compensate an influence caused by motion of the body (see Cho [0005]).

Sato teaches observing an acceleration threshold value to move camera lens (column 10 lines 3-5, disclosing correction of camera shaking. Figure 19, disclosing when acceleration of camera is above a threshold value, correction is applied in step S15. Figure 11 and column 8 lines 9-32, disclosing correction lens 122 is moved according to detected acceleration).



Although Chen teaches of using cameras to navigate around the environment, and navigating around the environment through use of cameras necessitates robot to recognize its position from collected images, Chen does not explicitly teach that position of robot is recognized through images.

Therefore, in the alternative Marutani teaches: a method of acquiring an image for recognizing positions of a robot ([0040], disclosing self-position estimation using SLAM by extracting feature points from image data captured by cameras)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to utilize data from images to determine self position of the body as an additional means for navigating around the environment (see Marutani [0028]).

For claim 10, Chen modified through Cho, Sato and Marutani teaches: The robot of claim 9, 


Examiner acknowledges that camera in Chen’s art captures images from both left and right ride of body. 

However, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Chen to dedicate a camera to acquire image from one side of body. Furthermore dedicating one camera for each side increases efficiency of tracking system as objects from both sides can be tracked simultaneously with multiple cameras. 

For claim 11, Chen modified through Cho, Sato and Marutani teaches: The robot of claim 10, 

Modified Chen further teaches: wherein the acceleration value of the body is proportional to angle value of rotations of the lens (as explained in claim 10, modified Chen rotates lens to compensate for motion of body based on acceleration value. Angle of rotation value has to be proportional to acceleration value of body to achieve proper compensation).

For claim 12, Chen teaches: A method for acquiring an image from a robot ([0001], disclosing an autonomous vehicle, i.e. robot, [0029] and figure 1, disclosing a tracking camera system 108 to acquire image), comprising:


Controlling a lens of each of one or more cameras disposed on at least one of both lateral sides of the robot to slidably move based on motion value ([0029] and figure 1, disclosing a tracking camera system 108, [0011], disclosing tracking camera system rotated to account for vehicle direction and speed, therefore the sliding movement of lens of camera is controlled based on movement information of the body; see also [0025], [0045]), by a processing unit ([0050], disclosing  method may be implemented in various computing systems or devices including one or more processors) and recognizing a position of the robot based on images sequentially acquired from the lens ([0028], disclosing autonomous vehicle 100 can include a myriad of sensors (e.g., LiDARs, radars, cameras, etc.) to detect, identify, and track objects in an environment. Such objects may include pedestrians, road signs, traffic lights, for example. The autonomous vehicle 100 can also include a myriad of actuators to help the autonomous vehicle 100 navigate around the environment in response to the objects. To navigate around the detected objects from the images taken by camera, the vehicle has to know its position within the environment)


Wherein the first position is positioned further in the one direction than the second position (0048], disclosing person 416 is tracked, thus as vehicle moves forward, the camera system is rotated backward because the person 416 is moving backward with respect to vehicle. Therefore the first position is further in forward direction compared to second position)

Wherein a first image acquired cameras with the lens at the first position and a second image acquired with the lens at the second position have an overlapped area (as explained above, camera system tracks person 416, as it rotates it takes images of person 416 and with every time camera is rotated its field of view is changed slightly. [0025], disclosing position of the tracking camera system can be adjusted, based on the vehicle operation data, such that the object remains in view of the tracking camera system while the autonomous vehicle is in motion. The tracking camera system captures image data corresponding to the object. Therefore an image acquired at first position and image acquired at second position will have overlapped area. Furthermore as the person is tracked, sequential images are taken from the camera system. And as the person is in field of view of the camera, the area where the person is within the images is overlapped).

wherein the position of the robot is recognized based on the overlapping area (as explained above, camera system tracks person 416, as it rotates it takes images of person 416 and with every time camera is rotated its field of view is changed slightly. [0025], disclosing position of 

Although Chen teaches of controlling movement of camera based on motion of body comprising speed and direction, and a change in speed and direction represents acceleration, Chen however does not specifically disclose rotation of camera to be based on acceleration rather than speed.

Therefore Chen does not disclose: move the lens based on the “acceleration value”, and
when the “acceleration value of the body is greater than or equal to a preset threshold value”, the lens slidably move from the first position to a second position, and



It would have been obvious to one having ordinary skill in the art before effective filing date to modify art of Chen to move camera lens in direction opposite to the motion direction of body and measure acceleration of body as taught by Cho to compensate an influence caused by motion of the body (see Cho [0005]).

Sato teaches observing an acceleration threshold value to move camera lens (column 10 lines 3-5, disclosing correction of camera shaking. Figure 19, disclosing when acceleration of camera is above a threshold value, correction is applied in step S15. Figure 11 and column 8 lines 9-32, disclosing correction lens 122 is moved according to detected acceleration).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to compensate body motion based on acceleration threshold as taught by Sato to mitigate continuous compensation for accelerations 

Although Chen teaches of using cameras to navigate around the environment, and navigating around the environment through use of cameras necessitates robot to recognize its position from collected images, Chen does not explicitly teach that position of robot is recognized through images.

Therefore, in the alternative Marutani teaches: a method of acquiring an image for recognizing positions of a robot ([0040], disclosing self-position estimation using SLAM by extracting feature points from image data captured by cameras)

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Chen to utilize data from images to determine self position of the body as an additional means for navigating around the environment (see Marutani [0028]).

Chen also does not explicitly disclose the tracking camera is disposed on sides of the body. It is disposed on top-center of the body as shown in figure 1. However, Chen does disclose general purpose camera’s on the lateral sides of the vehicle (item 106).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Chen to dispose the camera on side of body as rearrangement of part to address aesthetic requirement of the body (see MPEP 2144.04 
For claim 14, Chen modified through Cho, Sato and Marutani teaches: The method of claim 12, 

Modified Chen further teaches: wherein a distance of a sliding movement of the lens is proportional to the acceleration value (As explained in claim 12, modified Chen will compensate acceleration of body by moving camera lens, compensation will only be fully effective when movement of camera lens is proportional to acceleration value).

For claim 16, Chen modified through Cho, Sato and Marutani teaches: The method of claim 12, further comprising:

after a sliding movement of the lens and when the acceleration value is included in a preset section of normal states, controlling the lens to return to the first position ([0032], disclosing range of motion of platform 202 from arbitrary 0 degrees position. Arbitrary 0 degrees position is preset initial position. [0031] and figure 2A, disclosing camera 204 is mounted on platform 202. As explained in claim 12, modified Chen moves the lens when body acceleration exceeds a threshold, therefore when acceleration returns to a value below threshold, the lens will return to its initial position i.e. default position: See also claim 12 for modification of moving lens based on a threshold criteria).
For claim 19, Chen modified through Cho, Sato and Marutani teaches: The method of claim 14, wherein, 

when the acceleration value is less than the preset threshold value, the position of the robot is recognized based on the first image acquired with the lens at the first position (as explained in claim 12, modified Chen recognizes position of robot based on first image regardless of acceleration value being less or more than preset threshold value).

Claims 4, 7, 8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 20190369241) in view of Sato (US Patent No. 6992700), Cho (US Publication No. 20120212623) and Marutani (US Publication No.  20190227566) and Takao (JP Publication No 2008162308).

For claim 4, Chen modified through Cho, Sato and Marutani teaches: The robot of claim 1, 
Modified Chen does not teach: wherein each of the one or more cameras further “includes a case in which a sliding guide unit is formed, wherein the lens is configured to slidably move inside the sliding guide unit”.

Takao teaches: a case in which a sliding guide unit is formed, wherein the lens is configured to slidably move inside the sliding guide unit ([0008], disclosing imaging device for a vehicle according to the present invention includes an imaging camera and a moving unit that moves the imaging camera along a roof rail of the vehicle. Roof rail is a sliding guide and as the camera moves along the rail, the lens also moves along it).


For claim 7, Chen modified through Cho, Sato, Marutani and Takao teaches: The robot of claim 4, 

Modified Chen further teaches: wherein each of the one or more cameras further includes a motor for moving the lens, and a connection portion configured to deliver power generated by the motor to the lens, wherein operation of the motor is controlled based on the acceleration value of the body ([0033], disclosing various types of motors that are capable of generating motion for lens such as direct current motors, brushless direct current motors, switch reluctance motors, inductor motors, alternate current motors, synchronous motors, servo motors, or stepper motors, for example. All the motors mentioned require power to function therefore a motor will have a connection portion, as motor has to move lens to a particular position and particular direction to compensate for motion of body, it will be operated based on measured value concerning movement of the body: See also claims 1 for moving lens according to measured acceleration of the body).

For claim 8, Chen modified through Cho, Sato, Marutani and Takao teaches: The robot of claim 4, 

wherein each of the one or more cameras further includes a tracking sensor configured to track positions of the lens inside the sliding guide unit ([0025], disclosing tracking camera system actuates, based on the coordinate data, to a position such that the object is in view of the 

For claim 15, Chen modified through Chen, Sato and Marutani teaches: The method of claim 12, 

Modified Chen does not teach: wherein each of the one or more cameras further “includes a case in which a sliding guide unit is formed, wherein the lens is configured to slidably move inside the sliding guide unit”.

Takao teaches: a case in which a sliding guide unit is formed, wherein the lens is configured to slidably move inside the sliding guide unit ([0008], disclosing imaging device for a vehicle according to the present invention includes an imaging camera and a moving unit that moves the imaging camera along a roof rail of the vehicle. Roof rail is a sliding guide and as the camera moves along the rail, the lens also moves along it).


For claim 17, Chen modified through Cho, Sato, Marutani and Takao teaches: The method of claim 15, 

Modified Chen further teaches: wherein each of the one or more cameras further includes a motor for moving the lens, and a connection portion configured to deliver power generated by the motor to the lens, wherein the method further comprising controlling operation of the motor based on the acceleration value ([0033], disclosing various types of motors that are capable of generating motion for lens such as direct current motors, brushless direct current motors, switch reluctance motors, inductor motors, alternate current motors, synchronous motors, servo motors, or stepper motors, for example. All the motors mentioned require power to function therefore a motor will have a connection portion, as motor has to move lens to a particular position and particular direction to compensate for motion of body, it will be operated based on measured value concerning movement of the body: See also claims 1 for moving lens according to measured acceleration of the body).

For claim 18, Chen modified through Cho, Sato, Marutani and Takao teaches: The method of claim 15, 

Modified Chen further teaches: wherein each of the one or more cameras further includes a tracking sensor configured to track positions of the lens inside the sliding guide unit  ([0025], 

wherein the method further comprising matching and storing an image acquired with the lens and an extrinsic parameter calculated based on positions of the lens ([0003-0005], disclosing position and focus of tracking system is adjusted to keep object in focus and an image of object is captured. Image is analyzed and a confidence score associated with object is determined. [0049], disclosing camera tracking system acquires image of a tree and identifies it with a confidence score. Vehicle utilizes this information to navigate around the environment in anticipation of tree. Therefore image based on lens position is stored for analysis, a confidence score given to an object and identifying the type of object is extrinsic parameter. Furthermore as vehicle navigates the environment based on object identified and confidence score, confidence score is saved for vehicle to utilize).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664